Exhibit 10.1 SECOND AMENDMENT TO THE SECOND AMENDED AND RESTATED RENTECH, INC. 2 This Second Amendment (this “Amendment”) to the Second Amended and Restated Rentech, Inc. 2009 Incentive Award Plan (the “Plan”) is made by the Compensation Committee (the “Committee”) of the Board of Directors (the “Board”) of Rentech, Inc., a Colorado corporation (the “Company”), to reflect equitable adjustments in accordance with Section 11.1 of the Plan.All terms used herein which are defined in the Plan and not otherwise defined herein shall have the same meaning given each such term in the Plan. WHEREAS, the Company adopted the Plan on June 4, 2013 to be used for Awards (as defined in the Plan) to board members, employees, consultants and other eligible participants as set forth therein; WHEREAS, the Committee is responsible for the administration of the Plan;
